--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.9
 
EXECUTION COPY


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is entered into as of the ___ day
of February, 2011 by and between Bonds.com Group, Inc. a Delaware corporation
(the “Company”), and [________] (“Indemnitee”).
 
RECITALS


WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance and indemnification against risks of
claims and actions against them arising out of their service to and activities
on behalf of the corporation.
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.
 
WHEREAS, the Certificate of Incorporation and Bylaws of the Company provide that
the Company shall indemnify and advance expenses to all directors and officers
of the Company in the manner set forth therein and to the fullest extent
permitted by applicable law, and the Company’s Certificate of Incorporation
provides for limitation of liability for directors.  In addition, Indemnitee may
be entitled to indemnification pursuant to the General Corporation Law of the
State of Delaware (“DGCL”).  The Certificate of Incorporation and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification.
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.
 
WHEREAS, Indemnitee is concerned that the protection available under the
Company’s Certificate of Incorporation and Bylaws and insurance may not be
adequate, and may not be willing to continue to serve as an officer or director
of the Company without greater certainty concerning such protection, and the
Company desires Indemnitee to serve in such capacity and is willing to provide
such greater certainty.

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws of the Company and any resolutions adopted pursuant
thereto and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
 
WHEREAS, Indemnitee is affiliated with Oak Investment Partners XII, Limited
Partnership (the “Fund”), and has agreed to serve as a director of the Company
in connection with the Fund’s investment in the Company.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.           Indemnification.


1.1           Indemnification of Expenses.  The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that Indemnitee in good faith believes
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part out of) any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, consultant, agent or
fiduciary of the Company, or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, agent,
consultant or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity (hereinafter an “Indemnifiable Event”)
against any and all expenses (including reasonable attorneys’ fees and all other
costs, expenses and obligations incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any such action, suit,
proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, penalties and amounts paid in settlement (if
such settlement is approved in advance by the Company, which approval shall not
be unreasonably withheld) of such Claim and any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement (collectively, hereinafter “Expenses”), including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses.  Such payment of Expenses shall be made by the
Company as soon as practicable but in any event no later than fifteen (15) days
after written demand by Indemnitee therefor is presented to the Company, unless
a determination is made by the Reviewing Party (as defined in Section 9.5
hereof) within said fifteen (15) day period that Indemnitee is not entitled to
be indemnified under applicable law.

 
- 2 -

--------------------------------------------------------------------------------

 


1.2           Reviewing Party.  Notwithstanding the foregoing, (i) the
obligations of the Company under Section 1.1 shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel referred to in Section 1.3 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law (i.e. the Reviewing Party shall have determined that Indemnitee
has met the applicable standards set forth in Section 145(a) and (b) of the
DGCL), and (ii) the obligation of the Company to make an advance payment of
Expenses to Indemnitee pursuant to Section 2.1 (an “Expense Advance”) shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or
lapsed).  Indemnitee’s obligation to reimburse the Company for any Expense
Advance shall be unsecured and no interest shall be charged thereon.  If there
has not been a Change in Control (as defined in Section 9.3 hereof), the
Reviewing Party shall be selected by the Board, and if there has been such a
Change in Control, the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 1.3 hereof.  If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Any determination by the Reviewing Party otherwise shall
be conclusive and binding on the Company and Indemnitee.


1.3           Change in Control.  The Company agrees that if there is a Change
in Control of the Company then, with respect to all matters thereafter arising
concerning the rights of Indemnitees to payments of Expenses and Expense
Advances under this Agreement or any other agreement or under the Company’s
Certificate of Incorporation or Bylaws as now or hereafter in effect,
Independent Legal Counsel (as defined in Section 9.4 hereof) shall be selected
by the Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law and,
subject to the  other provisions hereof, the Company and Indemnitee agree to
abide by such opinion.  The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including reasonable attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agree­ment or its
engagement pursuant hereto.

 
- 3 -

--------------------------------------------------------------------------------

 


1.4           Mandatory Payment of Expenses.  Notwithstanding any other
provision of this Agreement other than Section 8 hereof, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
action, suit, proceeding, inquiry or investigation referred to in Section 1.1
hereof or in the defense of any claim, issue or matter therein, Indemnitee shall
be indemnified against all Expenses incurred by Indemnitee in connection
therewith, but only to the extent permitted to be so indemnified under
applicable law (i.e. only to the extent such Expenses or portions thereof are
indemnifiable pursuant to the applicable provisions of Section 145(a) or (b) of
the DGCL or successor provisions).


2.           Expenses; Indemnification Procedure.


2.1           Advancement of Expenses.  The Company shall advance all Expenses
incurred by Indemnitee.  The advances to be made hereunder shall be paid by the
Company to Indemnitee as soon as practicable but in any event no later than
fifteen (15) days after written demand by Indemnitee therefor to the
Company.  If the Company makes an advance of Expenses pursuant to this Section
2.1, the Company shall be subrogated to every right of recovery that Indemnitee
may have against any insurance carrier from whom the Company (as opposed to any
other person or entity) has purchased insurance for such purpose.


2.2           Notice/Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement.  Notice to the Company shall be made in accordance with
Section 13.  In addition, Indemnitee shall promptly give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.  The failure of Indemnitee to give such notice, or to
provide such information or cooperation, shall not affect Indemnitee’s rights to
indemnification under this Agreement, or the Company’s obligations hereunder,
except to the extent that the Company is materially prejudiced thereby.


2.3           No Presumptions; Burden of Proof.  For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.  In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.

 
- 4 -

--------------------------------------------------------------------------------

 


2.4           Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 2.2 hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all reasonably necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding, inquiry or investigation in accordance with the terms of such
policies.


2.5           Selection of Counsel.  In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, delayed or conditioned, upon the
delivery to Indemnitee of written notice of its election so to do.  After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subse­quently incurred
by Indemnitee with respect to the same Claim; provided that, (i) Indemnitee
shall have the right to employ Indemnitee’s counsel in any such Claim at
Indemnitee’s expense and (ii) if (A) the employment of counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reason­ably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company.  The Company
shall have the right to conduct such defense as it sees fit in its sole
discretion; provided, however, that the Company shall not be entitled to settle
any claim against Indemnitee without the consent of the Indemnitee, which
consent shall not be unreasonably withheld, conditioned or delayed, unless the
settlement involves only the payment of monetary relief for which the Indemnitee
will be indemnified and does not include a statement or an admission of fault or
culpability by or on behalf of the Indemnitee.


3.           Additional Indemnification Rights; Nonexclusivity.


3.1           Scope.  The Company hereby agrees to indemnify Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s Certificate of Incorporation or the Company’s Bylaws.  In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its Board or an officer, employee, agent or fiduciary, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change.  In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder except as set forth in Section 8.1
hereof.

 
- 5 -

--------------------------------------------------------------------------------

 


3.2           Nonexclusivity.  The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the DGCL, or otherwise.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action Indemnitee took or did not take while serving in an indemnified
capacity even though Indemnitee may have ceased to serve in such capacity.


4.           No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate of Incorporation, Bylaw or otherwise)
of the amounts otherwise indemnifiable hereunder.  The Company acknowledges and
agrees that although under certain circumstances Indemnitee may be entitled to
indemnification and expense advancement and/or reimbursement from Oak Management
Corporation, a Delaware corporation, the Fund and/or the Fund’s general partner
or their respective affiliates (collectively, “Fund Related Parties”) in
connection with Claims made against Indemnitee, the obligations of the Company
hereunder and/or under the Certificate of Incorporation, Bylaws or other
organizational documents of the Company with respect to any Claim by the
Indemnitee are primary to any obligations of any Fund Related Party with respect
thereto and Indemnitee will not be obligated to seek indemnification from or
expense advancement or reimbursement by any Fund Related Party with respect to
any Claim.  In addition, (i) the Company, on behalf of itself and any insurers
providing liability insurance as provided in Section 7 hereof, hereby waives any
rights of contribution or subrogation or any other right from or against each
and every Fund Related Party and every insurer providing liability insurance to
the Fund Related Parties and/or Indemnitee with respect to any Claim, and (ii)
the Company acknowledges and agrees that if any Fund Related Party provides
indemnification, expense advancement, expense reimbursement or otherwise to
Indemnitee with respect to any liabilities, such Fund Related Party(ies) shall
be subrogated to the extent of such payment to all rights of recovery of
Indemnitee under this Agreement or the Certificate of Incorporation, Bylaws or
other organization documents of the Company, as applicable.  Each of the Fund
Related Parties is an intended third party beneficiary of this Agreement and the
Company agrees to take such further action as may be requested by Indemnitee or
any Fund Related Party to effectuate the contractual arrangement between the
Company and the Indemnitee and the Fund Related Parties as set forth herein.
 
5.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses incurred in connection with any Claim, but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses to which Indemnitee is entitled.


6.           Mutual Acknowledgement.  Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise.  Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee; provided, however, that such determination shall in no event affect
Indemnitee’s right to recovery under any insurance policy contemplated by
Section 7 hereof.

 
- 6 -

--------------------------------------------------------------------------------

 


7.           Liability Insurance.  To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.


8.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:


8.1           Excluded Action or Omissions.  To indemnify Indemnitee for
Indemnitee’s acts, omissions or transactions from which Indemnitee or the
Indemnitee may not be relieved of liability under applicable law;


8.2           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to Claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to actions or
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other agreement or insurance policy or under the Company’s
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
Claims for Indemnifiable Events, (ii) in specific cases if the Board has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under Section 145 of the DGCL, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be;


8.3           Lack of Good Faith.  To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines in a final, non-appealable ruling that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous;


8.4           Claims Under Section 16(b).  To indemnify Indemnitee for expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or any similar successor statute;


8.5           Proceeding by or in the Right of the Company.  To indemnify for
judgments, fines and penalties incurred in connection with the defense or
settlement of any Claim by or in the right of the Company to procure a judgment
in its favor (except to the extent indemnification is permitted under Section
145(b) of the DGCL);


8.6           Fraudulent Conduct.  To indemnify Indemnitee for any Expenses,
judgments, fines or penalties resulting from Indemnitee’s conduct which is
adjudged in a final, non-appealable ruling to have been willful misconduct,
knowingly fraudulent or deliberately dishonest; or


 
- 7 -

--------------------------------------------------------------------------------

 
 
8.7           Unlawful Payment.  If a court of competent jurisdiction determines
in a final, non-appealable ruling that such payment hereunder is unlawful.


9.           Construction of Certain Phrases.


9.1           Company.  References to “Company” shall include, in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corpora­tion, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.


9.2           Other Enterprises.  References to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.


9.3           Change in Control.  A “Change in Control” shall be deemed to have
occurred if:
 
(i)           any person other than the Fund or its affiliates becomes the
“beneficial owner” (as that term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities representing fifty percent (50%) or
more of the total voting power of the Company’s then-outstanding voting
securities;
 
(ii)          during any period of two (2) consecutive years, individuals who,
at the beginning of such period constitute the Board, together with any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then in office, either who were directors at the beginning of the
two-year period, or whose election or nomination was previously so approved,
cease for any reason to constitute a majority of the Board;
 
 
- 8 -

--------------------------------------------------------------------------------

 


(iii)         the stockholders of the Company approve a merger or consolidation
of the Company with any other Company, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
before such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty-one percent (51%) of the total voting power represented
by the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, with the holders of voting
securities of the Company outstanding immediately before such merger or
consolidation continuing immediately after the merger or consolidation to hold
voting securities in substantially the same proportion as they owned prior to
such merger or consolidation; or
 
(iv)         the stockholders of the Company approve a plan of complete
liquidation of the Company, or an agreement for the sale or disposition by the
Company (whether in one transaction or a series of transactions) of all or
substantially all of the Company’s assets.
 
9.4           Independent Legal Counsel.  “Independent Legal Counsel” shall mean
an attorney or firm of attorneys, selected in accordance with the provisions of
Section 1.3 hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).


9.5           Reviewing Party.  A “Reviewing Party” shall mean any appropriate
person or body consisting of a member or members of the Board or any other
person or body appointed by the Board who is not a party to the particular Claim
for which Indemnitee is seeking indemnification, or Independent Legal Counsel.


10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.


11.           Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary of the Company or of any other enterprise at the
Company’s request.

 
- 9 -

--------------------------------------------------------------------------------

 

12.           Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless, as a part of such action, a
court of competent jurisdiction over such action determines in a final,
non-appealable ruling that each of the material assertions made by Indemnitee as
a basis for such action was not made in good faith or was frivolous.  In the
event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee in defense of
such action (including costs and expenses incurred with respect to Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, unless, as a part of
such action, a court having jurisdiction over such action determines in a final,
non-appealable ruling that each of Indemnitee material defenses to such action
was made in bad faith or was frivolous.


13.           Notice.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c)
one business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (d) one day after the business
day of delivery by facsimile transmission, if delivered by facsimile
transmission, with copy by first class mail, postage prepaid, and shall be
addressed if to Indemnitee, at the Indemnitee address as set forth beneath
Indemnitee’s  signature to this Agreement and if to the Company at the address
of its principal corporate offices (attention:  Secretary) or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto.


14.           Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement.


15.           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.


16.           Choice of Law.  This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 
- 10 -

--------------------------------------------------------------------------------

 


17.           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights; provided, however, that the
Company expressly waives any rights of contribution or subrogation with respect
to any rights of recovery of Indemnitee against any Fund Related Party or any
insurer providing liability insurance in respect of or in support of any such
obligations of a Fund Related Party.
 
18.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.


19.           Integration and Entire Agreement.  This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.


20.           No Construction as Employment Agreement.  Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries.




[Remainder of page intentionally left blank.  Signature page follows.]

 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




BONDS.COM GROUP, INC.
 
INDEMNITEE:
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
           
Address:
 
Address: